                         Case 18-24170-AJC      Doc 58    Filed 03/07/19    Page 1 of 3




           ORDERED in the Southern District of Florida on March 6, 2019.




                                                             A. Jay Cristol, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION


          In re:                                                   Case No.: 18-24170-AJC
                                                                   Chapter 11
          ASTOR EB-5, LLC,

                   Debtor.
                                                    /

                                        ORDER APPROVING
                    APPLICATION FOR AN ORDER AUTHORIZING THE EMPLOYMENT
                   OF DENNIS A. DONET, ESQ. AS SPECIAL COUNSEL FOR DEBTOR AND
                     DEBTOR-IN-POSSESSION PURSUANT TO 11 U.S.C. §§ 327 AND 330
                                 NUNC PRO TUNC TO FEBRUARY 1, 2019

                   THIS CAUSE came before the Court on March 6, 2019 at 11:00 a.m. upon the Debtor’s

          Application for an Order Authorizing the Employment of Dennis A. Donet as Special Counsel for

          Debtor and Debtor-in-Possession Pursuant to 11 U.S.C. §§ 327 and 330 and Nunc Pro Tunc to
               Case 18-24170-AJC        Doc 58     Filed 03/07/19     Page 2 of 3
                                                                        Case No.: 18-24170-AJC


February 1, 2019 (the "Application") [DE 47], and the Affidavit of Lionel Bryan, Esq. as

Proposed Special Counsel for the Debtor [DE 47-1], (the “Affidavit”), attached to the

Application.

         The Application requests entry of an Order approving the Debtor’s employment of

Dennis A. Donet, Esq. to represent it as special counsel in connection with a pending state court

eviction action. The Court has jurisdiction over the matters raised in the Application pursuant to

28 U.S.C. §157(b)(2)(A). The relief requested in the Application in in the best interests of the

Debtor, its estate and its creditors. The Affidavit makes relevant disclosures as required by

Federal Rules of Bankruptcy Procedure 2014 and 2016 (the "Bankruptcy Rules"). The Affidavit

contains a verified statement as required by Bankruptcy Rule 2014 demonstrating that Dennis A.

Donet, Esq. is disinterested as required by 11 U.S.C. §327(a). Pursuant to 11 U.S.C. §327(a),

Bankruptcy Rule 2014(a), and Local Rule 2014-1(A), the Court is authorized to grant the relief

requested in the Application. Upon the record herein, and after due deliberation thereon, good

and sufficient cause exists for the granting of the relief as set forth herein. Accordingly, it is

hereby

         ORDERED as follows:

         1.    The Application is APPROVED.

         2.    The employment of Dennis A. Donet, Esq. as special counsel to the Debtor in the

pending state court eviction action is approved, pursuant to 11 U.S.C. § 327(a).

         3.    The employment of Dennis A. Donet, Esq. by the Debtor shall be nunc pro tunc

to the February 1, 2019.

         4.    Dennis A. Donet, Esq. shall apply to the Court for payment of compensation and

reimbursement of expenses in accordance with applicable provisions of the Bankruptcy Code,
                Case 18-24170-AJC        Doc 58         Filed 03/07/19   Page 3 of 3
                                                                           Case No.: 18-24170-AJC


the Bankruptcy Rules and the Local Rules of this Court and pursuant to any additional

procedures that may be established by the Court in this case.

4.     In the event that there are either no funds in the estate or insufficient funds to pay the fees

and expenses incurred by Dennis A. Donet, Esq., a group of shareholders (Fabiola Renza de

Valenzuela, Zoraida M. Yanez, Irak Manuel Ferreira Marino, Israel Ferreira and Gela Kovalsky)

shall directly pay the fees and expenses incurred by the Attorney.

       5.       This Application is being approved based upon the specific facts and special

circumstances in this case.

       6.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                                  ###

Submitted by:

Paul L. Orshan, Esq.
Orshan, P.A.
Counsel for Debtor
701 Brickell Ave., Suite 2000
Miami, Florida 33131
Telephone: (305) 529-9380
Facsimile: (305) 402-0777
paul@orshanpa.com

        Attorney Paul L. Orshan shall serve a copy of the signed order on all interested parties
and file with the court a certificate of service confirming with Local Rule 2002-1(F).
